Order entered April 8, 2022




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-22-00147-CV

                    IN THE INTEREST OF D.P., A CHILD

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-17-14694

                                     ORDER

      A review of the reporter’s record filed in this appeal reveals what appears to

be testimony from an unrelated proceeding at pages 122-125. Accordingly, we

STRIKE the reporter’s record and ORDER court reporter Crystal L. Carey to file

a corrected record no later than April 13, 2022. Because this is an accelerated

appeal in a child protection case, we caution that extensions will not be granted

absent exigent circumstances.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Carey and the parties.

                                             /s/   LESLIE OSBORNE
                                                   JUSTICE